DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
The amendment filed 9/12/22 is acknowledged. Claims 1-2, 4-13 are pending. Claim 3 is canceled. Claim 1-2, 4-8, 10-11, 13 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Per the Specification, Examiner notes that the securing device may be wearable, like a jacket, clothing, shoes or a belt. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 recites “wherein the securing system has a temperature control device”. Examiner notes that Claim 1 is directed to ‘fall protection’. Per the specification, the ‘temperature control device’ is related to hypothermia protection. The specification does not mention how a temperature control device can be used for preventing/protecting from a fall. As it is unclear if Applicant is intending to protect a user from a fall using a temperature control device a prior art rejection has not been made with respect to Claim 10. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4, 7, 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the sensor device has at least one of a position sensor, and acceleration sensor and a motion sensor”. It is unclear if this is in addition to the distance sensor claimed in claim 1. 
Claim 4 recites “wherein the sensor device has a medical sensor”. It is unclear if this is in addition to the distance sensor claimed in claim 1. 
Claim 7 recites “a rope”. It is unclear if Applicant is referring to the rope previously recited in claim 6. 
Claim 10 recites “a temperature control device”.  It is unclear how a temperature control device can protect a user from a fall or prevent a user from falling. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milbrand (US 2017/0243457 A1 – cited by Applicant).
Regarding Claims 1 and 13, Milbrand teaches: A protective  equipment for protecting a person from a fall, and a method for protecting a person; the protective equipment comprising: a securing device, which is wearable by the person (hard hat 22 and wrist band 26; figure 2), having a securing system for protecting the person from a fall (paragraph 0071; alarm), a sensor device for detecting a distance between the person and a reference point (paragraph 0068-0071; distance between person and roof edge) wherein the sensor device is coupled with the securing system in such a way that upon detecting when the distance between the person and the reference point is below a threshold value, the sensor device automatically sets the securing system in a securing state for protecting the person from the fall (paragraph 0068-0071; actuating an alarm when the person is within 6-10 ft of roof edge; Examiner notes that per paragraph 0059 of the Specification, an alarm can be considered a securing device) wherein the sensor device has a distance sensor, wherein the distance sensor is arranged to measure a distance to at least one of the reference point and a fall edge (paragraph 0068-0071).
Regarding Claim 2, Milbrand teaches: The protective equipment according to claim 1, wherein the sensor device has at least one of a position sensor, an acceleration sensor and/or a motion sensor (paragraph 0071; GPS, i.e. position).
Regarding Claim 11, Milbrand teaches: The protective equipment according to claim 1, wherein the securing system has an alarm device, wherein the alarm device is configured to send an alarm signal indicative of when the distance between the person and the reference point is below the threshold value (paragraph 0071) to a monitoring station, wherein the alarm device is coupled to the securing device and a transmission unit in such a way that, the alarm device sends the alarm signal (paragraph 0052; transmitting alerts and data to supervising entity) and enables the securing state for protecting the person (Examiner notes that this limitation represent intended use and does not hold patentable weight; paragraph 0064-0066).
Regarding Claim 12, Milbrand teaches: The protective equipment according to claim 1, wherein the sensor device is coupled with the securing system in such a way that sensor data of the sensor device are transmittable by wire or wirelessly (paragraph 0050-0052, EM or Radio waves, i.e. wireless).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbrand in view of Warden (US 2006/0288464 A1), hereinafter Warden.
Regarding Claim 4, Milbrand teaches: The protective equipment according to claim 1. Milbrand does not  mention wherein said sensor device has a medical sensor arranged to measure a medical condition.
Warden teach a fall protection device (abstract) comprising a medical sensor (paragraph 0050; figure 11) to deploy an airbag based on data from said medical sensors when a fall is likely. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the equipment of Milbrand to include a medical sensor in order to obtain more data to more accurately determine a potential ‘fall’ state.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbrand in view of Annegarn (US 2016/0220153 A1), hereinafter Annegarn.
Regarding Claim 5, Milbrand teaches: The protective equipment according to claim 1. Milbrand does not  mention wherein the sensor device has an environmental sensor for measuring environmental parameters.
Annegarn teaches a fall detection system (title) with environmental sensor (air pressure sensor 8) to provide altitude information to provide contextual information that a user may be at an increased risk of falling (abstract, paragraph 0064-0075). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the equipment of Milbrand to include an environmental sensor medical sensor in order to obtain more data to more accurately determine a potential ‘fall’ state.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbrand in view of Baillargeon et al. (US 2015/0027808 A1), hereinafter Baillargeon.
Regarding Claim 6, Milbrand teaches: The protective equipment according to claim 1. Milbrand does not  mention wherein the wearable securing device is connected to a rope.
Baillargeon teaches the use of a rope (tether line 172; lanyard 22) with a fall prevention device. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the equipment of Milbrand to include a rope to protect a user if they were to fall. 
Regarding Claim 7, Milbrand in view of Baillargeon teach the protective equipment according to claim 6, wherein the securing system is arranged to control a length of the rope between the wearable securing device and a securing point (figure 13; abstract; entire apparatus is controllable when a fall condition is detected; paragraph 0053-0058), wherein the securing device is coupled to the sensor device in such a way that the length of the rope is controllable (retractable reel 170; paragraph 0053, 0058).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbrand in view of Davidson (US 2004/0003455 A1), hereinafter Davidson.
Regarding Claim 8, 9, Milbrand teaches: The protective equipment according to claim 1. Milbrand does not  mention wherein the securing system has an airbag device wherein the airbag device is embodied inflatable to form a damping body in the inflated state, wherein the airbag device is coupled to the sensor device in such a way that the airbag device is inflatable prior to the fall.
Davidson teaches the use of an inflatable system to protect a falling body (abstracting) when sensing a fall condition based on one or more sensors (paragraph 0009-0010). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the equipment of Milbrand wherein the securing system has an airbag device wherein the airbag device is embodied inflatable to form a damping body in the inflated state, wherein the airbag device is coupled to the sensor device in such a way that the airbag device is inflatable prior to the fall in order to protect a user if they were to fall. Examiner notes that the airbag of Davidson inflates before the use falls to the ground. Further, the inflatable system of Davidson can be considered a life vest

Response to Arguments and Amendments
  Regarding 112a and 112b rejections, Examiner notes that the previous rejections are withdrawn. Additional Rejections are presented. 
Regarding 102 and 103 Rejections, Examiner notes that Applicant’s amendments have been fully considered. Applicant argues that Mazarollo fails to teach a distance between a person and a reference point. Examiner agrees. However, upon further search and consideration, a new rejection with newly found prior art is presented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791